Name: Commission Regulation (EEC) No 40/76 of 12 January 1976 amending for the first time Regulation (EEC) No 2104/75 concerning the application of the system of import licences for tomato concentrates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/6 Official Journal of the European Communities 13 . 1 . 76 COMMISSION REGULATION (EEC) No 40/76 of 12 January 1976 amending for the first time Regulation (EEC) No 2104/75 concerning the applica ­ tion of the system of import licences for tomato concentrates ingly to add Article 9a to Commission Regulation (EEC) No 2104/75 of 31 July 1975 amending Regula ­ tion (EEC) No 193/75 and laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fnait and Vegetables, / HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 865/68 of 28 June 1968 on the common organization of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1420/75 (2 ), Having regard to Council Regulation (EEC) No 1927/75 0f 22 July 1975 concerning the system of trade with third countries in the market in products processed from fruit and vegetables (3), and in parti ­ cular the second subparagraph of Article 4 (3) thereof, Whereas the third indent of Article 4(3) of Commis ­ sion Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for agricultural products (4), amended by Regulation (EEC) No 2104/75 (5), provides that no licence shall be required for the purposes of operations relating to quantities such that the amount of the security for the corresponding licence would be two units of account or less ; whereas the application of this provision would entail the fixing, for tomato concentrates, of levels of exemption which varied according to the origin of the imported product ; whereas it is thus desirable, for reasons of administrative simplicity, to specify a single level of exemption for all tomato concentrates and accord ­ Article 9a below is hereby added to Regulation (EEC) No 2104/75. Article 9a By way of derogation from the third indent o Article 4(3) of Regulation (EEC) No 193/75, no licence shall be required for the purposes e importing tomato concentrates where the quantit / does not exceed 20 kg, immediate packing included.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1976. For the Commission Carlo SCARASCIA MUGNOZZA Vice-President (') OJ No L 153, 1 . 7 . 1968, p . 8 . (2 ) OJ No L 141 , 3 . 6 . 1975, p. 1 . (3 ) OJ No L 198 , 29 . 7 . 1975, p . 7. (&lt;) OJ No L 25, 31 . 1 . 1975, p. 10 . 5) OJ No L 214, 12. 8 . 1975, p . 20 .